Citation Nr: 9933608
Decision Date: 08/26/99	Archive Date: 12/06/99

DOCKET NO. 98-03 419A              DATE AUG 26, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Denver, Colorado

THE ISSUE

Entitlement to service connection for a psychiatric disorder, to
include post-traumatic stress disorder (PTSD), major depression,
and personality disorder.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel

INTRODUCTION 

The veteran served on active duty from July 1962 to September 1966.

This matter is before the Board of Veterans' Appeals (Board) on
appeal from an October 1995 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado,
which denied the claim. In August 1996, the veteran submitted a
statement in which he stated that he wished to "reopen" his claim
of service connection for PTSD. By this statement the veteran
expressed his .P disagreement with the denial of this claim, and
indicated his continued desire to seek service connection for the
claimed disability. As it was received within one year following
the adverse rating decision, the Board finds that the August 1996
statement adequately meets the requirements of a Notice of
Disagreement. See 38 C.F.R. 20.200, 20.201, 20.302 (1998).

The veteran was scheduled to provide testimony at a personal
hearing before a Member of the Board in January 1999. However, the
veteran failed to appear for this hearing. Accordingly, his hearing
request is deemed withdrawn. 3 8 C.F.R. 20.704(d) (1998).

The Board notes that the veteran submitted a Notice of Disagreement
to a May 1997 rating decision which denied his claim for a
compensable disability rating for right ear hearing loss. A
Statement of the Case was issued in July 1998, but nothing that can
qualify as a Substantive Appeal was received within the period of
time prescribed by law. See 38 C.F.R. 20.200, 20.202, 20.301,
20.302 (1998). Accordingly, the Board does not have jurisdiction to
address this issue.

FINDINGS OF FACT

1. No competent medical diagnosis of PTSD is on file.

2. No competent medical evidence is on file which relates the
veteran's psychiatric disorder to his period of active service.

2 -

CONCLUSION OF LAW

The claim of entitlement to service connection for a psychiatric
disorder, to include PTSD, major depression, and personality
disorder, is not well-grounded. 38 U.S.C.A. 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background. The veteran's psychiatric condition was clinically
evaluated as normal on his June 1962 enlistment examination. The
service medical records show no treatment for or diagnosis of a
psychiatric disorder during the veteran's period of active duty. On
his August 1966 release from active duty examination, the veteran's
psychiatric condition was clinically evaluated as normal.

The veteran submitted his initial claim of entitlement to service
connection for PTSD in January 1995. The RO sent a development
letter to the veteran later that same month, but no response was
received from the veteran. In the October 1995 rating decision, the
RO denied the claim of service connection for PTSD as not well-
grounded.

Treatment records are on file from the VA Medical Center (VAMC) in
Fort Lyon, Colorado, which cover a period from March 1990 to
November 1996. Among other things, these records show treatment for
psychiatric problems, diagnosed as major depression. No diagnosis
of PTSD is shown in these treatment records. Moreover, nothing in
these records relates the veteran's psychiatric problems to his
period of active duty.

In February 1997, the veteran submitted a statement in which he
described his purported in-service stressors.

The veteran subsequently underwent a VA psychiatric examination in
March 1997. The examiner noted that the veteran's medical records
had been reviewed at the

- 3 - 

time of the examination, and referred to the claims folder for
pertinent medical history and findings of record. Among other
things, it was noted that the veteran denied having any mental
health treatment until 1990. Following the examination, the
examiner opined that the veteran did not provide stressors usually
associated with PTSD. Moreover, the examiner opined that the
veteran's symptoms, likewise, did not support a diagnosis of PTSD.
The examiner diagnosed major depressive episode in partial
remission; alcohol abuse in remission; and mixed personality
disorder with angry aggressive features.

In the April 1997 rating decision, the RO denied the veteran's
claim of entitlement to service connection for a psychiatric
disorder. The RO noted that there was no diagnosis of PTSD in the
medical records, and that the VA examiner specifically found that
there was insufficient evidence to warrant a diagnosis of PTSD.
While there was medical evidence showing a diagnosis of and
treatment for major depression, this disability was not present
during service, nor was there medical evidence that linked the
condition to service.

The veteran appealed the above rating decision to the Board. In his
March 1998 Substantive Appeal, the veteran asserted that the March
1997 VA examination was inadequate. Specifically, he stated that
the examination took less than:30 minutes. He also stated that he
realized he had PTSD after receiving treatment from a Dr. Adams at
Fort Lyon.

In an October 1998 statement, the veteran's accredited
representative asserted that while VA examiners did not diagnose
PTSD, VA treating clinicians had. Specifically, the representative
contended that the 1995 to 1996 records from the Fort Lyons VAMC
indicated that the veteran was treated at the psychology department
for PTSD.

Legal Criteria. Service connection may be established for a
disability resulting from disease or injury incurred in or
aggravated by service. 38 U.S.C..A. 1110, 1131 (West 1991); 38
C.F.R. 3.303 (1998). Evidence of continuity of

- 4 -

symptomatology from the time of service until the present is
required where the chronicity of a condition manifested during
service either has not been established or might reasonably be
questioned. 38 C.F.R. 3.303(b). Regulations also provide that
service connection may be granted for any disease diagnosed after
discharge, when all the evidence, including that pertinent to
service, establishes that the disability was incurred in service.
38 C.F.R. 3.303(d) (1998).

The threshold question that must be resolved is whether the veteran
has presented evidence of a well-grounded claim. A well-grounded
claim is a plausible claim that is meritorious on its own or
capable of substantiation. An allegation that a disorder is service
connected is not sufficient; the veteran must submit evidence in
support of a claim that would "justify a belief by a fair and
impartial individual that the claim is plausible." See 38 U.S.C.A.
5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611
(1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). The quality
and quantity of the evidence required to meet this statutory burden
of necessity will depend upon the issue presented by the claim.
Grottveit v. Brown, 5 Vet. App 91. 92-93 (1993).

In order for a claim to be well-grounded, there must be competent
evidence of a current disability (a medical diagnosis); evidence of
incurrence or aggravation of a disease or injury in service (lay or
medical evidence); and evidence of a nexus between the in-service
injury or disease and the current disability (medical evidence).
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. Brown,
chronicity and continuity standards can also establish a well-
grounded claim. Savage v. Gober, 10 Vet. App. 488 (1997). The
chronicity standard is established by competent evidence of the
existence of a chronic disease in service or during an applicable
presumption period; and present manifestations of the same chronic
disease. The continuity standard is established by medical evidence
of a current disability; evidence that a condition was noted in
service or during a presumption period; evidence of post-service
continuity of symptomatology; and medical, or in some
circumstances, lay evidence of a nexus between the present
disability and the post-

- 5 -

service symptomatology. This type of lay evidence, for purposes of
well groundedness, will be presumed credible when it involves
visible symptomatology that is not inherently incredible or beyond
the competence of a lay person to observe. Savage, supra.

Where the determinant issue involves a question of medical
diagnosis or medical causation, competent medical evidence is
necessary to establish a well-grounded claim. Lay assertions of
medical causation or a medical diagnosis cannot constitute evidence
to render a claim well-grounded. Grottveit, 5 Vet. App. at 93.

Service connection for post-traumatic stress disorder requires
medical evidence diagnosing the condition in accordance with 38
C.F.R. 4.125(a); a link, established by medical evidence, between
current symptoms and an in-service stressor; and credible
supporting evidence that the claimed in-service stressor occurred.
64 Fed. Reg. 32,807-32,808 (June 18, 1999) (to be codified at 38
C.F.R. 3.304(f) effective March 7, 1997, the date of the United
States Court of Appeals for Veterans Claims (known as the United
States Court of Veterans Appeals prior to March 1, 1999)
(hereinafter, "the Court") decision in Cohen v. Brown, 10 Vet. App.
128 (1997)). 38 C.F.R. 4.125(a) requires that diagnoses of mental
disorders conform to the fourth edition of the Diagnostic and
Statistical Manual of Mental Disorders (DSM-IV) and that if a
diagnosis is not supported by the findings on the examination
report, the rating agency shall return the report to the examiner
to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of a
stressor: (1) A person must have been "exposed to a traumatic
event" in which "the person experienced, witnessed, or was
confronted with an event or events that involved actual or
threatened death or serious injury, or a threat to the physical
integrity of self or others" and (2) "the person's response [must
have] involved intense fear, helplessness, or horror". DSM-IV at
427-28. These criteria are no longer based solely on usual
experience and response but are individualized (geared to the
specific individual's actual experience and response). Hence, under
the DSM-IV, the mental illness of PTSD would be treated the same as
a physical illness for

- 6 - 

purposes of VA disability compensation in terms of a predisposition
toward development of that condition. Cohen, 10 Vet. App. at 141.

38 C.F.R. 3.304(f) also provides that if the evidence establishes
that the veteran engaged in combat with the enemy and the claimed
stressor is related to this combat, in the absence of clear and
convincing evidence to the contrary, and provided that the claimed
stressor is consistent with the circumstances, conditions, or
hardships of the veteran's service, the veteran's lay testimony
alone may establish the occurrence of the claimed in-service
stressor. If the evidence establishes that the veteran engaged in
combat with the enemy and the claimed stressor is related to that
combat, in the absence of clear and convincing evidence to the
contrary, and provided that the claimed stressor is consistent with
the circumstances, conditions, or hardships of the veteran's
service, the veteran's lay testimony alone may establish the
occurrence of the claimed in-service stressor. If the evidence
establishes that the veteran was a prisoner-of-war under the
provisions of Sec. 3.1(y) of this part and the claimed stressor is
related to that prisoner-of-war experience, in the absence of clear
and convincing evidence to the contrary, and provided that the
claimed stressor is consistent with the circumstances, conditions,
or hardships of the veteran's service, the veteran's lay testimony
alone may establish the occurrence of the claimed in-service
stressor.

Whether a veteran engaged in combat with the enemy must be
determined through recognized military citations or other service
department evidence. In other words, the claimant's assertions that
he engaged in combat with the enemy are not sufficient, by
themselves, to establish this fact. The record must first contain
recognized military citations or other supportive evidence to
corroborate the veteran's assertions that he engaged in combat with
the enemy. Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

It is noted that provisions of 38 C.F.R. 3.304(f) formerly required
that there be a "clear diagnosis" of PTSD. A "clear diagnosis" of
PTSD was, at @L minimum, an unequivocal one. Cohen at 139. However,
as indicated above, the regulation was amended in June 1999. Among
other things, the amendments eliminated the

- 7 -

requirement of a "clear diagnosis." 61 Fed. Reg. 32.807-32.808. In
the instant case, the Board finds that the amendments to 38 C.F.R.
3.304(f) make no difference to the ultimate outcome of the
veteran's claim of service connection for PTSD.

Analysis. In the instant case, the Board finds that the veteran's
claim of entitlement to service connection for a psychiatric
disorder, to include PTSD, major depression, and personality
disorder, is not well-grounded.

Initially, the Board finds that the test for well groundedness, as
outlined by Savage, supra, does not apply in the instant case. The
chronicity standard does not apply as the veteran was not diagnosed
with a psychiatric disorder during his period of active service and
there is no other competent evidence to show that a chronic
psychiatric disorder was present at that time. The continuity
standard does not apply because no evidence of continuity of
symptomatology has been presented and the veteran, as noted in the
March 1997 VA examination, denied having any psychiatric treatment
prior to 1990, which was many years after his discharge from active
duty.

The Board notes that the veteran's account of his purported in-
service stressors is presumed credible for the purpose of
determining whether his claim is well- grounded. Meyer v. Brown, 9
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21
(1993). However, no competent medical evidence is on file which
diagnoses PTSD. 38 C.F.R. 3.304(f); Cohen, 10 Vet. App. at 139; see
also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v.
Derwinski, 3 Vet. App. 223, 225 (1992) (absent proof of a present
disability there can be no valid claim). In fact, the March 1997 VA
examiner specifically found that the veteran's symptoms did not
support a diagnosis of PTSD. The Board acknowledges the veteran's
contentions that the examination was inadequate. However, the Board
notes that the, examiner's opinion was based upon not only the
examination of the veteran, but also a review of the veteran's
claims folder. Therefore, the Board concludes that the examiner had
an adequate basis to make his opinion.

- 8 - 

Furthermore, the Board notes that the only evidence that the
veteran currently has PTSD, are the veteran's own contentions.
Issues of medical diagnosis or medical causation require competent
medical evidence in order to have probative value. See Grottveit at
93 Nothing on file shows that the veteran has the requisite
knowledge, skill, experience, training, or education to render a
medical opinion. See Espiritu v. Derwinski, 2 Vet. App. 492, 494
(1992). Consequently, his contentions cannot well ground the claim.
Grottveit at 93; Caluza at 504. Furthermore, since there is no
competent medical evidence showing the existence of the claimed
disability, then it is axiomatic that there is no competent medical
nexus evidence which relates the disability to the veteran's period
of active duty.

Similarly, while there is competent medical evidence showing that
the veteran has been diagnosed with a psychiatric disorder other
than PTSD - major depression - no competent medical nexus evidence
is on file which relates the disability to the veteran's period of
active duty. The only evidence to support such a conclusion
consists of the veteran's own contentions. For the reasons stated
above, it has been determined that the veteran is not qualified to
render a medical opinion. Therefore, his contentions cannot well-
ground his claim. Grottveit at 93; Caluza at 504.

Regarding the diagnosis of personality disorder, the Board notes
that congenital or developmental defects such as personality
disorders are not diseases or injuries within the meaning of the
applicable legislation. 38 C.F.R. 3.303(c).

For the reasons stated above, the Board concludes that the claim is
not well- grounded, and must be denied. As the veteran has not
submitted the evidence necessary for a well-grounded claim, a
weighing of the merits of the claim is not warranted, and the
reasonable doubt doctrine is not for application. See generally
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In Epps v. Gober, 126 F.3 d 1464 (Fed. Cir. 1997), cert. denied sub
nom. Epps v. West, 118 S.Ct. 2348 (1998), the Federal Circuit
upheld the Court's interpretation of 38 U.S.C.A. 5107(a) and held
that VA has no duty to assist the claimant in the absence of a
well-grounded claim. However, VA may, dependent on the facts of

9 -                                                       

the case, have a duty to notify the veteran of the evidence needed
to support his claim. 38 U.S.C.A. 5103; see also Robinette v.
Brown, 8 Vet. App. 69, 79 (1995). The only evidence identified by
the veteran as supporting his claim are the treatment records from
the Fort Lyons VAMC. As stated above, records were obtained from
this facility, and do not show a diagnosis of PTSD, nor medical
nexus evidence relating the veteran's psychiatric problems to
service. Therefore, the Board finds that the RO has advised the
veteran of the evidence necessary to well ground his claim, and the
veteran has not indicated the existence of any pertinent evidence
that has not already been obtained or requested that would well-
ground his claims of service connection for a psychiatric disorder,
to include post- traumatic stress disorder (PTSD), major
depression, and personality disorder. McKnight v. Brown, 131 F.3d
1483 (Fed.Cir. 1997); Epps, supra.

ORDER

Entitlement to service connection for a psychiatric disorder, to
include PTSD, major depression, and personality disorder, is
denied.

Gary L. Gick 
Member, Board of Veterans' Appeals

- 10- 



